Case: 18-14636   Date Filed: 06/12/2019   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14636
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-01188-RWS



MYRA FURCRON,

                                                            Plaintiff-Appellee,

                                     versus

MAIL CENTERS PLUS, LLC,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (June 12, 2019)

Before WILSON, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 18-14636        Date Filed: 06/12/2019   Page: 2 of 6


      Mail Centers Plus, LLC (MCP) appeals the district court’s orders awarding

attorneys’ fees to the plaintiff, Myra Furcron, in her lawsuit alleging sexual

harassment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

MCP argues that the district court abused its discretion by granting Furcron’s

motion for attorneys’ fees because Furcron declined MCP’s $20,000 offer of

judgment early in the litigation, and then failed to obtain an outcome that was more

favorable than that offer. See Fed. R. Civ. P. 68(d). Because we altered the relief

granted in a separate appeal, see Furcron v. Mail Ctrs. Plus, LLC, No. 18-12598

(11th Cir. June 12, 2019) (Furcron I), we remand for the district court to determine

whether the remaining relief is more favorable than the $20,000 offer.

                                              I.

      Furcron sued her former employer, MCP, in Georgia state court alleging that

another employee, Danny Seligman, sexually harassed her and, after she

complained, the company retaliated against her by firing her. She asserted that

MCP’s actions constituted impermissible sex discrimination and retaliation in

violation of her Title VII rights.

      MCP removed Furcron’s action to federal court. Following discovery, MCP

moved for summary judgment on both claims, which the district court granted. On

appeal, we affirmed the grant of summary judgment on her retaliation claim and




                                             2
              Case: 18-14636     Date Filed: 06/12/2019   Page: 3 of 6


vacated and remanded on her sexual harassment claim. Furcron v. Mail Ctrs. Plus,

LLC, 843 F.3d 1295 (11th Cir. 2016).

      Following a jury trial, the jury determined that Seligman harassed Furcron,

the harassment created a hostile work environment, her supervisor knew or should

have known of the hostile work environment, and her supervisor failed to take

prompt remedial action to eliminate the hostile work environment. The jury found

that Furcron suffered damages because of the hostile work environment, but

concluded that she should not be compensated for her emotional pain and mental

anguish.

      Furcron then moved for equitable relief, a new trial on damages, and

attorneys’ fees. The district court granted equitable relief—namely, it ordered

MCP to (1) retrain company management regarding Title VII compliance and (2)

include a copy of the verdict in Furcron’s personnel file. The district court denied

Furcron’s motion for a new trial. Finally, the district court granted Furcron’s

motion for attorneys’ fees.

      On appeal, we affirmed in part and vacated in part. Furcron I, No. 18-

12598. At the outset, we determined that the district court’s decision to award

attorneys’ fees was not reviewable because the district court had yet to determine

the amount owed. See id. Regarding the equitable relief, we vacated the part of

the order requiring MCP to retrain company management because Furcron would


                                          3
               Case: 18-14636     Date Filed: 06/12/2019   Page: 4 of 6


not benefit from the training, as she no longer worked at MCP. See id. We

affirmed, however, the part of the district court’s order that required MCP to

include the verdict in Furcron’s personnel file. See id. We likewise affirmed the

court’s decision to deny Furcron’s motion for a new trial. See id.

      While that appeal was pending, the district court determined that Furcron

was entitled to $284,996.56 in attorneys’ fees. MCP appealed. In the instant

appeal, the questions before us are (1) whether the district court should have

awarded attorneys’ fees, and, if so, (2) whether the district court correctly

calculated the appropriate amount. MCP argues that Furcron is not entitled to

attorneys’ fees because the minimal relief she obtained is less favorable than its

pre-trial $20,000 offer of judgment. See Fed. R. Civ. P. 68(d).

                                           II.

      We review a district court’s award of fees for abuse of discretion. McKenzie

v. Cooper, Levins, & Pastko, Inc., 990 F.2d 1183, 1184 (11th Cir. 1993). “A

district court abuses its discretion by applying an incorrect legal standard,

following improper procedures, or basing its award on clearly erroneous factual

findings.” Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1259 (11th Cir. 2014)

(citation omitted).

      Under Federal Rule of Procedure 68, a party defending a claim may serve an

opposing party with an offer to allow judgment on specified terms, with the costs


                                           4
               Case: 18-14636     Date Filed: 06/12/2019     Page: 5 of 6


accrued up to that point. Fed. R. Civ. P. 68(a). The party served with the offer has

14 days to accept it. Id. If the opposing party declines the offer, and the judgment

she ultimately receives “is not more favorable” than the offer, she must pay the

costs incurred after the offer was made. Fed. R. Civ. P. 68(d). This “cost-shifting”

provision encourages plaintiffs to accept reasonable offers. Util. Automation 2000,

Inc. v. Choctawhatchee Elec. Co-op., Inc., 298 F.3d 1238, 1240–41 (11th Cir.

2002).

      In a Title VII action, the district court may allow the prevailing party to

recover a reasonable attorneys’ fee as part of the costs. 42 U.S.C. § 2000e-5(k).

And because the enforcement provision of Title VII defines costs to include

attorneys’ fees, the cost-shifting provision of Rule 68 also applies to attorneys’ fees

in Title VII cases. Canup v. Chipman-Union, Inc., 123 F.3d 1440, 1445 (11th Cir.

1997) (citing Marek v. Chesny, 473 U.S. 1, 9 (1985)). The Supreme Court has

suggested that costs incurred prior to a Rule 68 offer should be added to the

damages awarded to determine whether the ultimate recovery was more favorable

than the offer. See Marek, 473 U.S. at 7, 11 (holding that, under Rule 68, costs

could be shifted to the plaintiff in a § 1983 action because he rejected a judgment

offer that exceeded the sum of his damages and pre-offer cost).

      Here, the district court concluded that Rule 68 was inapplicable, reasoning

that, “[i]n light of the important role equitable relief plays in the Title VII


                                            5
                Case: 18-14636        Date Filed: 06/12/2019       Page: 6 of 6


context, . . . [T]he judgment obtained by Plaintiff is more favorable than the

unaccepted offer.”1 But, we have since vacated part of the district court’s order

granting equitable relief. Furcron I, No. 18-12598. Although we affirmed the

district court’s decision to the extent that it required MCP to include a copy of the

complaint and verdict in Furcron’s personnel file, we vacated the portion of the

order that ordered MCP to institute additional training. Id. Because we modified

the equitable relief granted, we must vacate the order awarding attorneys’ fees and

remand for the district court to consider whether the existing equitable relief is

“more favorable” than the $20,000 offer. See Fed. R. Civ. P. 68(d).

       VACATED AND REMANDED.




1
  The district court did not explain how it determined that Furcron’s equitable relief was more
favorable than the $20,000 offer, nor did it make any finding as to what Furcron’s costs were at
the time MCP made the offer.
                                                6